UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number1-34020 MICREL, INCORPORATED (Exact name of Registrant as specified in its charter) California 94-2526744 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2180 Fortune Drive, San Jose, CA95131 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (408) 944-0800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerx Non-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes¨ Nox As of May2, 2011 there were 62,167,613 shares of common stock, no par value, outstanding. MICREL, INCORPORATED INDEX TO REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets - at March31, 2011 and at December31, 2010 3 Condensed Consolidated Statements of Operations - Three Months Ended March31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows - Three Months Ended March31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II.OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 35 Signature 36 2 Table of Contents ITEM 1.FINANCIAL STATEMENTS MICREL, INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share amounts) March31, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowances: 2011, $2,426; 2010, $3,925 Inventories Income taxes receivable Prepaid expenses and other Deferred income taxes Total current assets LONG-TERM INVESTMENTS PROPERTY, PLANT AND EQUIPMENT, NET DEFERRED INCOME TAXES INTANGIBLE ASSETS, NET OTHER ASSETS TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Deferred income on shipments to distributors Current portion of long-term debt Other current liabilities Total current liabilities LONG-TERM INCOME TAXES PAYABLE Total liabilities COMMITMENTS AND CONTINGENCIES (Note 14) SHAREHOLDERS’ EQUITY: Preferred stock, no par value - authorized: 5,000,000 shares; issued and outstanding: none — — Common stock, no par value - authorized: 250,000,000 shares; issued and outstanding:2011 – 62,113,461 shares; 2010 – 61,604,160 shares Accumulated other comprehensive loss ) ) Retained earnings Total shareholders’ equity TOTAL $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents MICREL, INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended March31, NET REVENUES $ $ COST OF REVENUES (1) GROSS PROFIT OPERATING EXPENSES: Research and development (1) Selling, general and administrative (1) Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Other income, net 39 41 Total other income, net INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ NET INCOME PER SHARE: Basic $ $ Diluted $ $ CASH DIVIDENDS DECLARED PER SHARE $ $ WEIGHTED AVERAGE SHARES USED IN COMPUTING PER SHARE AMOUNTS: Basic Diluted (1) Share-based compensation expense included in: Cost of revenues $ $ Research and development Selling, general and administrative The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents MICREL, INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March31, NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Tax benefit on the exercise of employee stock options 20 Deferred income taxes provision ) Changes in operating assets and liabilities: Accounts receivable ) Inventories Income taxes receivable Prepaid expenses and other assets ) ) Accounts payable ) ) Income taxes payable Other current liabilities ) Deferred income on shipments to distributors ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment, net ) ) Purchases of investments ) ) Proceeds from the sale of investments Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of long-term debt ) ) Proceeds from the issuance of common stock Repurchases of common stock ) ) Payment of cash dividends ) ) Net cash used in financing activities ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - Beginning of period CASH AND CASH EQUIVALENTS - End of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents MICREL, INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SIGNIFICANTACCOUNTINGPOLICIES Interim Financial Information -The accompanying condensed consolidated financial statements of Micrel, Incorporated and its wholly-owned subsidiaries (together “Micrel” or the “Company”) as of March31, 2011 and for the three months ended March31, 2011 and 2010 are unaudited. In the opinion of management, the condensed consolidated financial statements include all adjustments (consisting only of normal recurring accruals) that management considers necessary for a fair statement of its financial position, operating results and cash flows for the interim periods presented. Operating results and cash flows for interim periods are not necessarily indicative of results for the entire year. The Condensed Consolidated Balance Sheet as of December31, 2010, was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted (“GAAP”) in the United States of America. These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2010. These financial statements should also be read in conjunction with the Company’s critical accounting policies included in the Company’s Annual Report on Form 10-K for the year ended December31, 2010 and those included in this Form 10-Q below. Net Income Per Common and Equivalent Share - Basic net income per share is computed by dividing net income by the number of weighted-average common shares outstanding. Diluted net income per share reflects potential dilution from outstanding stock options using the treasury stock method. Reconciliation of weighted-average shares used in computing net income per share is as follows (in thousands): Three Months Ended March 31, 2011 2010 Weighted average common shares outstanding Dilutive effect of stock options outstanding using the treasury stock method Shares used in computing diluted net income per share For the three months ended March31, 2011 and 2010, 2.0 million and 3.8 million stock options, respectively, have been excluded from the weighted-average number of common shares outstanding for the diluted net income per share computations as they were anti-dilutive. 2. RECENTLY ISSUED ACCOUNTING STANDARDS There have been no developments to recently issued accounting standards, including the expected dates of adoption and estimated effects on the Company’s consolidated financial statements, from those disclosed in the Company’s 2010 Annual Report on Form 10-K. 6 Table of Contents MICREL, INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3. SHARE-BASED COMPENSATION Share-based compensation is measured at the grant date, based on the fair value of the award and is recognized over the employee’s requisite service period. For further details regarding the Company’s share-based compensation arrangements, refer to Note 7 of Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December31, 2010. The following table summarizes total share-based compensation expense included in the Condensed Consolidated Statement of Operations (in thousands): Three Months Ended March31, 2011 2010 Cost of revenues $ $ Research and development Selling, general and administrative Pre-tax share-based compensation expense Less income tax effect ) ) Net share-based compensation expense $ $ During the three months ended March 31, 2011 and 2010, the Company granted 1,052,900 and 712,727 stock options, respectively, at weighted average fair values of $5.88 and $3.73 per share, respectively. The fair value of the Company’s stock options granted under the Company’s option plans was estimated at the date of grant using the Black-Scholes option pricing model with the following weighted-average assumptions: Three Months Ended March 31, 2011 2010 Expected term (years) Stock volatility % % Risk free interest rates % % Dividends during expected terms % % As of March31, 2011, there was $16.0 million of total unrecognized share-based compensation related to non-vested stock option awards which is expected to be recognized over a weighted-average period of 3.9 years. Total share-based compensation capitalized as part of inventory as of March31, 2011 and December31, 2010 was $194,000 and $142,000, respectively. Under the Company’s Employee Stock Purchase Plan (“ESPP”), eligible employees are permitted to have salary withholdings to purchase shares of Common Stock at a price equal to 95% of the market value of the stock at the end of each three-month offer period, subject to an annual limitation. The ESPP is considered non-compensatory per current share-based compensation accounting guidelines. 7 Table of Contents MICREL, INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 4. INVESTMENTS Investments purchased with remaining maturity dates of greater than three months and less than 12 months are classified as short-term. Investments purchased with remaining maturity dates of 12 months or greater are classified either as short-term or as long-term based on maturities and the Company's intent with regard to those securities (expectations of sales and redemptions). Short-term investments as of March 31, 2011 consist primarily of liquid municipal and corporate debt instruments and are classified as available-for-sale securities. Long-term investments as of March 31, 2011 consist of auction rate notes secured by student loans and are classified as available-for-sale securities. Available-for sale securities are stated at market value with unrealized gains and losses included in shareholders’ equity. Unrealized losses are charged against income when a decline in the fair market value of an individual security is determined to be other than temporary. Realized gains and losses on investments are included in other income or expense. A summary of the Company’s short-term investments at March 31, 2011 and December 31, 2010 is as follows (in thousands): As of March 31, 2011 As of December 31, 2010 Cost Gross Gains Gross Losses Fair Value Cost Gross Gains Gross Losses Fair Value Municipal and Corporate Debt Securities $ $
